UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  In re:
                                                         Chapter 11
  PRINCE FASHIONS, INC.,

                                Debtor.                  Case No. 19–23079 (RDD)

  PRINCE FASHIONS, INC.,

                        Plaintiff.
                                                         Adv. Proc. No. 19–08714 (RDD)
  v.

  60G 542 BROADWAY OWNER, LLC and
  542 HOLDING CORP.,

                                Defendants.


                                 CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

                1.     I am over 18 years of age, reside in New York, New York, and am not a

party to this proceeding.

                2.     On November 7, 2020, I served a copy of the: (i) Second Summons and

Notice of Pretrial Conference [Adv. Proc. Doc. No. 34]; and (ii) Amended Complaint for

Declaratory Relief [Adv. Proc. Doc. No. 33], upon the parties whose names and addresses are set

forth on the annexed service list by regular first-class mail, by depositing true copies of same in

pre-paid, properly addressed wrappers in an official depository under the exclusive care and

custody of the United States Postal Service within the state of New York.

Dated: New York, New York
       November 16, 2020




                                                             Paris Gyparakis

RA201910_42.1
                                        SERVICE LIST

Office of the United States Trustee              Romer Debbas LLP
U.S. Federal Office Building                     Attorneys for 542 Holding Corp.
201 Varick Street, Room 1006                     275 Madison Avenue, Suite 801
New York, NY 10014-9449                          New York, NY 10016
Attn: Paul K. Schwartzberg, Esq.                 Attn: Emil A. Samman, Esq.

Cole Schotz P.C.
Attorneys for 60G 542 Broadway
  Owner, LLC.
1325 Avenue of the Americas, 19th Fl.
New York, NY 10019
Attn: Nolan E. Shanahan, Esq
      Leo V. Leyva, Esq.
.




                                             2
